Title: Abigail Adams 2d to Elizabeth Cranch, September 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      My Dear Eliza
      
       Braintree, September 1782
      
     
     Mr. Robbins dined with us to day and has just now told me he intends to make you a vis this afternoon. I hope he will find you quite recovered, and wish you were to return with him. I shall want the pleasure of your company a Wedensy very much—and wish I could offer a sufficient inducement for you to return, tomorrow or next day. I know of nothing to write that will either amuse or give you pleasure. My head is quite barren, my heart is warm. Could you look there you would find it full of good wishes for your health, happiness and pleasure. You are pleased with your visit I know, I wish I was with you. My good my amiable aunt is doing every thing to amuse you, her endeavours will not fail of suckcess I dare say—I hope the dignity of my Eliza will have a good affect upon her cousin. If he knew that his conduct was exaggerated much, and heard the speach of every one, I think he would never have given the cause—but—I can say nothing in vindication of him. You are expected at Milton this week. I dont know how the disappointment will be survived—by—the good folks—whose hearts beat with expectation—for the approach of—Miss ——Cranch. I want to say something to you, to provoke you to answer this, if my wishes will not induce you to write me. Five letters in three days and not one line, or one thought, of Amelia. It is mortifiing Betsy how shall I help it. Do as you aught, Miss, says yourself and you will be thought of.—Ah—ah—ah—ah.—I am going to write to Miss Watson; have you aney thing to say to her. Mr. T——r goes tomorrow morning. Adieu my Dear I will release you from aney more nonsence, by subscribing your friend,
     
      Amelia
     
     
      I open my letter to tell you I dreamed a dream last night and had the pleasing idea of our friend T——s return but alas twas a false vision.—My Brother Charles is unwell.
     
    